DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to the title of the disclosure in the submission filed 11/17/2021 are acknowledged and accepted.  In view of these amendments, the objections to the specification in Section 6 of the Office Action dated 8/18/2021 are respectfully withdrawn.
     The amendments to Claims 1, 4-5, 11, 15-16, 19-20 in the submission filed 11/17/2021 are acknowledged and accepted.
     The cancellation of Claim 3 in the submission filed 11/17/2021 is acknowledged and accepted.
     In view of the amendments to the claims above, the objections to the claims in Section 7 of the Office Action dated 8/18/2021 are respectfully withdrawn.  Further, the 35 U.S.C. 112(a) rejections in Section 9 of the Office Action dated 8/18/2021 are respectfully withdrawn.

Response to Arguments
     The Applicants’ arguments, see in particular Pages 7-8 of the submission, filed 11/17/2021, with respect to the rejections in Section 12 of the Office Action dated 

Allowable Subject Matter
     Claims 1-2, 4-20 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest an optical member driving module as generally set forth in Claim 1, the module including, in combination with the features recited in Claim 1, the base comprises a plurality of metal frames, electrically connected to the driving assembly; and a first insulation member, fixedly disposed on the metal frames, wherein a thickness of the first insulation member is less than half of a thickness of each of the metal frames.  Claims 2, 4, 14 are dependent on Claim 1, and hence are allowable for at least the same reasons Claim 1 is allowable.
     Claim 5 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest an optical member driving module as generally set forth in Claim 5, the module including, in combination with the features recited in Claim 5, the base comprises a plurality of metal frames, electrically connected to the driving assembly; and a first insulation member, fixedly disposed on the metal frames, wherein at least one of the metal frames comprises an extending portion extended in a direction away from the movable portion, wherein the optical member driving module further comprises a suspension wire extended through the extending portion and 
     Claim 11 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest an optical member driving module as generally set forth in Claim 11, the module including, in combination with the features recited in Claim 11, the base comprises a plurality of metal frames, electrically connected to the driving assembly; and a first insulation member, fixedly disposed on the metal frames, and a position detector, connected to some metal frames.  Claims 12-13 are dependent on Claim 11, and hence are allowable for at least the same reasons Claim 11 is allowable.
     Claim 15 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest an optical member driving module as generally set forth in Claim 15, the module including, in combination with the features recited in Claim 15, the base comprises a plurality of metal frames, electrically connected to the driving assembly; and a first insulation member, fixedly disposed on the metal frames, and an extending portion, extended toward the movable portion, wherein the movable portion is connected to the extending portion.
     Claim 16 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest an optical member driving module as generally set forth in Claim 16, the module including, in combination with the features recited in Claim 16, the base comprises a plurality of metal frames, electrically connected to the driving assembly; and a first insulation member, fixedly disposed on the metal frames, and a coil assembly, wherein the metal frames are disposed between the coil 
     Claim 20 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest an optical member driving module as generally set forth in Claim 20, the module including, in combination with the features recited in Claim 20, the base comprises a plurality of metal frames, electrically connected to the driving assembly; and a first insulation member, fixedly disposed on the metal frames, and a metal substrate, wherein the first insulation layer is disposed between the metal frames and the metal substrate.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
11/30/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872